Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This communication is responsive to a telephonic interview on 12/08/2021.  
Claims 1-20 are pending in this application. Claims 1, 10, 16 are independent claims. 

Terminal Disclaimer
The terminal disclaimer filed on 12/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent No. 10,178,083 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Representative Harry S. Tyson, on 12/08/2021. 
The application has been amended as follows:
Cancel claims 2, 11, 17

	obtaining first storage characteristics relating to data stored in a first pool of storage units, the data stored as a set of encoded data slices and the first pool of storage units associated with a first storage tier;
	determining, based on the first storage characteristics, to move the data to a second storage tier;
determining second storage characteristics relating to a target storage pool of storage units associated with a second storage tier;
determining, based on the second storage characteristics, whether to re-encode the data for storage in the target storage pool of storage units;
in response to determining not to re-encode the data:
retrieving the set of encoded data slices;
translating slice identifiers of the set of encoded data slices to translated slice identifiers; and 
generating a set of write requests, including the translated slice identifiers and the set of encoded data slices, for receipt by the target storage pool; and
in response to determining to re-encode the data for storage in the target storage pool of storage units[[,]]: 
        retrieving at least a decode threshold number of encoded data slices of the set of encoded data slices;
decoding, using first dispersed storage error coding function parameters, the decode threshold number of encoded data slices to produce a data segment;
encoding, using second dispersed storage error coding function parameters, the data segment to produce a set of target slices;
generating target slice identifiers; and
generating a set of write requests, including the target slice identifiers and the set of target slices, for receipt by the target storage pool.
	
2.	(Canceled)
	
3.	(Currently Amended) The method of claim [[2]]1, wherein the decode threshold number of encoded data slices to produce a data segment differs between the first dispersed storage error coding function parameters and the second dispersed storage error coding function parameters.

4.	(Previously Presented) The method of claim 1, wherein the first storage characteristics include a delivered performance level associated with the first storage tier and a required performance level associated with the data, and wherein determining, based on the first storage characteristics, to move the data to a second storage tier includes indicating to move the data when the delivered performance level associated with the first storage tier compares unfavorably to the required performance level associated with the data.  

5.	(Original) The method of claim 4, wherein selecting a target storage pool of storage units includes determining that a delivered performance level associated with 

6.	(Previously Presented) The method of claim 5, wherein the delivered performance level includes an access latency level.  

7.	(Previously Presented) The method of claim 1, wherein determining to move the data to a second storage tier comprises detecting a change in a required performance level associated with the data.

8.	(Previously Presented) The method of claim 7, wherein detecting a change in a required performance level associated with the data is based on an estimated access frequency level relating to the data.  

9.	(Previously Presented) The method of claim 8, wherein detecting a change in a required performance level associated with the data is based on detecting data access activity.

10.	(Currently Amended) A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by one or more processing modules to cause the one or more processing modules to:
obtain first storage characteristics relating to data stored in a first pool of

determine, based on the first storage characteristics, to move the data to a second storage tier;
determine second storage characteristics relating to a target storage pool of storage units associated with a second storage tier;
determine, based on the second storage characteristics, whether to re-encode the data for storage in the target storage pool of storage units; 
in response to determining not to re-encode the data:
retrieve the set of encoded data slices;
translate slice identifiers of the set of encoded data slices to translated slice identifiers; and 
generate a set of write requests, including the translated slice identifiers and the set of encoded data slices, for receipt by the target storage pool; and
in response to determining to re-encode the data for storage in the target storage pool of storage units[[,]]:
        retrieve at least a decode threshold number of encoded data slices of the set of encoded data slices;
decode, using first dispersed storage error coding function parameters, the decode threshold number of encoded data slices to produce a data segment;
encode, using second dispersed storage error coding function parameters, the data segment to produce a set of target slices;
generate target slice identifiers; and
generate a set of write requests, including the target slice identifiers and the set of target slices, for receipt by the target storage pool.

11.	(Canceled) 
	
12.	(Currently Amended) The computer program product of claim [[11]]10, wherein the decode threshold number of encoded data slices to produce a data segment differs between the first dispersed storage error coding function parameters and the second dispersed storage error coding function parameters.

13.	(Currently Amended) The computer program product of claim [[11]]10, wherein the first storage characteristics include a delivered performance level associated with the first storage tier and a required performance level associated with the data, and wherein determining, based on the first storage characteristics, to move the data to a second storage tier includes indicating to move the data when the delivered performance level associated with the first storage tier compares unfavorably to the required performance level associated with the data.  

14.	(Original) The computer program product of claim 13, wherein selecting a target storage pool of storage units includes determining that a delivered performance level associated with the second storage tier compares favorably to the required performance level associated with the data.



16.	(Currently Amended) A computing device comprises:
a network interface; 
memory comprising instructions; and 
a processing module in communication with the memory, wherein the processing module executes the instructions to: 
obtain first storage characteristics relating to data stored in a first pool of storage units, the data stored as a set of encoded data slices and the first pool of storage units associated with a first storage tier;
	determine, based on the first storage characteristics, to move the data to a second storage tier;
	determine second storage characteristics relating to a target storage pool of storage units associated with a second storage tier;
determine, based on the second storage characteristics, whether to re-encode the data for storage in the target storage pool of storage units; 
in response to determining not to re-encode the data:
retrieve the set of encoded data slices;
translate slice identifiers of the set of encoded data slices to translated slice identifiers; and 

in response to determining to re-encode the data for storage in the target storage pool of storage units[[,]]:
        retrieve at least a decode threshold number of encoded data slices of the set of encoded data slices;
	decode, using first dispersed storage error coding function parameters, the decode threshold number of encoded data slices to produce a data segment;
encode, using second dispersed storage error coding function parameters, the data segment to produce a set of target slices;
generate target slice identifiers; and
generate a set of write requests, including the target slice identifiers and the set of target slices, for receipt by the target storage pool.

17.	(Canceled) 

18.	(Currently Amended) The computing device of claim [[17]]16, wherein the decode threshold number of encoded data slices to produce a data segment differs between the first dispersed storage error coding function parameters and the second dispersed storage error coding function parameters.

19.	(Previously Presented) The computing device of claim 16, wherein the first storage characteristics include a delivered performance level associated with the first 

20.	(Original) The computing device of claim 19, wherein selecting a target storage pool of storage units includes determining that a delivered performance level associated with the second storage tier compares favorably to the required performance level associated with the data.

Reasons for Allowance
Claims 1, 3-10, 12-16, 18-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1, 10, 16 recite, in combination with the remaining elements, the uniquely distinct steps of: determining, based on the second storage characteristics, whether to re-encode the data for storage in the target storage pool of storage units; retrieving at least a decode threshold number of encoded data slices of the set of encoded data slices; decoding, using first dispersed storage error coding function parameters, the decode threshold number of encoded data slices to produce a data segment; encoding, using second dispersed storage error coding function parameters, the data segment to produce a set of target slices; generating target slice identifiers; and generating a set of write requests, including the target slice identifiers and the set of target slices, for receipt by the target storage pool.
The closest prior art Dolan et al. (US Pat No. 8,935,493), in view of Ozzie et al. (US. Pub No. 2011/0029840), as combined, show substantially similar data storage . However, Dolan’s system, as combined, does not fairly disclose the herein above claimed limitations, as recited in independent claims 1, 10, and 16. Therefore, the prior art, taken singularly or in combination, fail to anticipate or render the above stated system limitation obvious. 
Dependent claims 3-9, 12-15, 18-20 are allowed at least by virtue of their dependency from claims 1, 10, and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 9:00AM to 5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153